DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 13 January 2022, have been entered in full.  Claims 76-80, 85-90 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 1-70 are canceled. Claims 72-75, 81, 83 and  84  are amended. Claims 71-75, 81-84 are under examination.
Withdrawn Objections And/Or Rejections
The objection to the disclosure, as set forth at page 3 of the previous Office Action (13 October 2021), is withdrawn in view of the amendment (13 January 2022).
The rejection to claims 72-75, 81 and 84 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth at page 4 of the previous Office Action (13 October 2021), is withdrawn in view of the amendment (13 January 2022).
The rejection to claims 72-75, 81-84 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, scope of enablement, as set forth at pages 4-9 of the previous Office Action (13 October 2021), is withdrawn in view of the amendment (13 January 2022).
The rejection to claims 72-75, 81-84 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AlA), first paragraph, written description requirement, as set forth at pages 9-15 of the previous Office Action (13 October 2021), is withdrawn in view of the amendment (13 January 2022).
The rejection to claims 72-75, 81-84 under 35 U.S.C. 102(a1) as being anticipated by anticipated by Lawrie (US 2014/0255404; published 9/11/14), as set forth at pages 15-16 of the previous Office Action (13 October 2021), is withdrawn in view of the amendment (13 January 2022).
The objection to claim 83, as set forth at page 16 of the previous Office Action (13 October 2021), is withdrawn in view of the amendment (13 January 2022).
MATTER OF RECORD

Claims 71-75, 81-84 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 85-90, directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Claims 76-80, directed to the invention of Group II (drawn to the product of a nucleic acid encoding an antibody or antigen-binding fragment thereof, the nucleic acid comprising a nucleotide that is at least 80% identical to SEQ ID NO:53 and/or SEQ ID NO:63; a vector comprising said nucleic acid and a host cell comprising the vector), have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups III-VI, as set forth in the Office action mailed on 07 June 2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

NEW REJECTIONS/OBJECTIONS
Claim Rejections - 35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 85-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
“A method for treating pulmonary hypertension or pulmonary arterial hypertension in a patient in need thereof comprising administering to the patient an effective amount of the antibody or antigen-binding fragment thereof of claim 71”
 	      does not reasonably provide enablement for:
“A method for preventing a disease or disorder in a patient in need thereof...”
“A method for treating hypertension, cancer, a bone-related disorder, a fibrotic disease or disorder, COPD, an infectious disease and autoimmune disease, systemic hypertension and resistance hypertension in a patient in need thereof…”  
“A method of modulating TRAIL/OPG and/or RANLK/OPG interaction in a patient  in need thereof...”
“A method of enhancing TRAIL-mediated apoptosis or RANKL-mediated apoptosis in a patient in need thereof...” 
“A method of inhibiting OPG activity in a patient in need thereof...”
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The specification teaches that the invention is drawn to antibodies that bind human osteoprotegerin (hOPG) antigen and their use in treating pulmonary hypertension (PH) (pages 1-2).  
The Examples teach the cloning of five human OPG antibodies [(Ky1 (6D07), Ky2 (8C10), Ky3 (15F11), Ky4 (16G05) and Ky5 (15H06)] and their profiles for OPG/TRAIL and OPG/RANKL inhibition (pages 83-96).  The Examples teach the therapeutic treatment efficacy of human OPG mAb in a rat model of Pulmonary Arterial Hypertension (PAH) using Antibody Ky3 (15F11)(Example 8, page 112). PAH was induced in male rats by a subcutaneous injection of Sugen5416 (SU5416), followed by housing in hypobaric chambers at an equivalent of 18000 feet (equivalent to 10.8% Oz) for 3 weeks, followed by normobaric pressures for remaining 6 weeks to allow the progression of pulmonary vascular remodeling. The Example teach significant attenuation of disease in the PAH mouse model with antibody Ky3 (15F11)(page 118).
The specification is not enabling for the full breadth for the following reasons:
1.  Given the guidance, one of ordinary skill in the art could reasonably predict that administration of an effective amount of the claimed antibody or antigen-binding fragment thereof, would be useful in methods of treating pulmonary hypertension or pulmonary arterial hypertension.
However, “prevent” means to completely stop a condition from occurring.  “Prevention” is not a relative term, it is total. The specification is not enabled for a method of preventing or stopping any of the listed diseases/disorders including pulmonary hypertension or pulmonary arterial hypertension. A very high degree of evidence is required, which is accepted in the art, that an absolute protection from the pathology exists over an extended period of time.  It could not be predicted that administering an effective amount of the claimed antibody or antigen-binding fragment thereof of claim 71, would completely stop pulmonary hypertension or pulmonary arterial hypertension from ever occurring.
2.   The specification teaches the use of a rat model of Pulmonary Arterial Hypertension (PAH). However, the references of record and the specification fail to teach that the instant model would be predictive of a treatment for hypertension, cancer, a bone-related disorder, a fibrotic disease or disorder, COPD, an infectious disease and autoimmune disease, systemic hypertension and resistance hypertension in a patient in need thereof. It could not be predicted that the art recognized animal model for PAH, could be employed to examine the claimed antibody for the treatment of the various diseases/disorders.
For example, the genus of cancer encompasses diverse cancers such as cervical cancer, prostate cancer, brain cancer, colon cancer or leukemia. See Wakabayashi et al. who teach that in order to better understand the development of bone metastatic, an appropriate animal model had to be developed, as the natural progression of metastases in humans cannot be studied on the cellular level. Wakabayashi et al. employ the use of a bone cancer animal model made by injecting B16 melanoma cells into the left heart ventricle of mice (page 76)(Wakabayashi et al. Prevention of metastasis by a polyamine synthesis inhibitor in an animal bone metastasis model. Oncology, 59:75-80, 2000).
See Türkbeyler et al., who teach the use of a rat model of lung fibrosis  (bleomycin-induced lung fibrosis) to discern the action of palosuran as therapeutic to treat lung fibrosis. Türkbeyler et al. teach that palosuran seems to be effective in the treatment of lung fibrosis, but still cautions that further clinical and experimental studies with animals and/or patients are needed to verify these conclusions (Türkbeyler et al. “Prolidase Could Act as a Diagnosis and Treatment Mediator in Lung Fibrosis” Inflammation, Vol. 35, No. 5:1747-1752; October 2012).
Morel teaches that while animal models have proved the best way to probe the mechanism of disease in general, and autoimmune disease in particular, one has to be careful in directly applying data obtained from animal models to human diseases. Morel teaches that human autoimmune diseases show an extremely heterogeneous clinical presentation, which animal models present as simplified versions. Morel teaches that an animal model provides only a partial representation of the real biological complexities underlying the human disease (page 1062). Morel teaches that mouse models have its pitfalls and that many differences exist between mice and human but those differences are outweighed by the power of the experimental system offered by the mouse (page 1064). Morel teaches examples of common mouse models of autoimmune diseases including the experimental autoimmune encephalitis (EAE) animal model for multiple sclerosis (page 1062, Table 1) (Morel. Mouse models of human autoimmune diseases: Essential tools that require proper controls, Plos Biology Vol. 2/No. 8:1061-1064, August 2004).
Justice et al. teach various animal models. Justice et al. state, “It seems an obvious point, but the model used should be appropriate for the question being addressed”. “An ideal disease model accurately mimics the human condition, genetically, experimentally and/or physically”. Justice et al. teach that in one example, data from human blunt-trauma patients were analyzed together with data from a mouse inbreed strain that had been exsanguinated.  Justice et al. teach, “Losing a large amount of blood does not equate to blunt trauma, and so this could be perceived as comparing apples to oranges” (page 101, 2nd column 2nd full paragraph). Justice et al. teach that in a different study, a mouse model was reported to display the key motor symptoms seen in humans with amyotrophic lateral sclerosis (ALD). On the basis of this, the model was used in preclinical trial studies and promising drugs candidates were tested in clinical trials; the drugs ultimately failed in humans. It was show that the particular mouse is a poor genetic and phenotypic model of human conditions.  Justice et al. state, “This example illustrates how relevance to the human disease being studied, supported by strong data to validate the use of the model is crucial for clinical translation” (page 102, left column, 1st full paragraph)(Justice et al. "Using the mouse to model human disease: increasing validity and reproducibility, Disease, Models & Mechanisms 9:101-103, 2016).  
It is also noted that in hypertension (also known as high blood pressure), the arteries throughout the body are constricted. Hypertension appears to be different from pulmonary hypertension (PH) and pulmonary arterial hypertension (PAH) appear to be different based on the art of reference. The term pulmonary hypertension refers when the pressure in the blood vessels leading from the heart to the lungs is too high. Dawson et al. teach that pulmonary hypertension (PH) is a broad group of diseases defined by a mean pulmonary artery pressure of greater than or equal to 25 mmHg at right heart catheterization. Dawson et al. teach that pulmonary arterial hypertension (PAH) is a sub-classification of PH and a progressive and degenerative disease driven by progressive arterial remodeling within the pulrnonary circulation (Reference submitted by Applicant; Dawson et al. Diseases Volume 2:260-273, 2014).  
Regarding apoptosis, Wong teaches that apoptosis is an ordered and orchestrated cellular process that occurs in physiological and pathological conditions. Too much apoptosis occurs in the case of many degenerative diseases. Wong teaches that cancer is one of the scenarios where too little apoptosis occurs, resulting in malignant cells that will not die (page 1).  Wong teaches targeting apoptosis in cancer and that drugs or treatment strategies that can restore the apoptotic signaling pathways towards normality have the potential to eliminate cancer cells. Wong teaches that evidence-based long-term follow ups on patients receiving these new cancer treatments are needed and ongoing research should focus on those strategies that can selectively induce apoptosis in malignant cells and not the normal ones (page 7 and pages 10-11)(Wong. Apoptosis in cancer: from pathogenesis to treatment. Journal of Experimental & Clinical Cancer Research Vol. 30:87; 2011).
3.  Claims 83 and 90 are drawn to a “a method of modulating TRAIL/OPG and/or RANLK/OPG interaction in a patient  in need thereof” and “a method of inhibiting OPG activity in a patient in need thereof”, respectively.
It is unclear, for example, how the skilled artisan would use a method of inhibiting OPG activity. The specification fails to teach a correlation between the instant methods and treating a particular condition, disease or disorder. The patient population is unclear because the claims do not teach what type of patient would be in need of a method of modulating TRAIL/OPG and/or RANKL/OPG interaction or a method of inhibiting OPG activity. The specification provides insufficient guidance with regard to these issues and provides no working examples which would provide guidance to one skilled in the art on how to use the claimed methods. The specification must teach how make and use the claimed inventions.
Due to the inherent unpredictability and the large quantity of experimentation necessary to demonstrate that the onset of the claimed diseases or disorders has been prevented in a patient; the lack of guidance in the specification regarding a correlation between the methods of modulating TRAIL/OPG and/or RANLK/OPG interactions in a patient or inhibiting OPG activity in a patient and treating a disease or disorder in a particular patient population; the absence of working examples directed to same; the complex nature of the invention; the state of the art which establishes the use of proper animal models to study treatment; and the breadth of the claims which fail to recite limitations regarding diseases or disorders that can be effectively treated in a patient,  undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  


		Conclusion
Claims 71-75, 81-84 are allowed.
Claims 85-90 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        5/10/2022